        Case 7:19-cv-01080-LSC Document 26 Filed 10/04/19 Page 1 of 13                   FILED
                                                                                2019 Oct-04 PM 02:12
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION
 JOHN O. WAITS, as                       )
 Administrator of the Estate of          )
 Jared A. Waits, deceased,               )
                                         )
        Plaintiff,                       )
                                                        7:19-cv-01080-LSC
  v.                                     )
                                         )
 KUBOTA TRACTOR                          )
 CORPORATION, et al.,                    )
        Defendants.                      )


                         MEMORANDUM OF OPINION

       Plaintiff John O. Waits (“Waits”) originally filed this action in the Circuit

Court of Tuscaloosa County, Alabama. Waits seeks punitive damages for the

wrongful death of his decedent, Jared A. Waits, an Alabama citizen, resulting from

the operation of a Kubota tractor with no Falling Object Protection System

(“FOPS”). Waits sued several defendants for common law negligence, wantonness,

and pursuant to the Alabama Extended Manufacturer’s Liability Doctrine

(“AEMLD”), including several Japanese corporations who designed and

manufactured the allegedly defective tractor (collectively the “Kubota

Defendants”); Marty Sanders (“Sanders”), an individual and citizen of Alabama;


                                     Page 1 of 13
        Case 7:19-cv-01080-LSC Document 26 Filed 10/04/19 Page 2 of 13




and Martin Truck & Tractor Company, Inc. (“Martin Tractor”), a corporation and

citizen of Alabama.

      On July 10, 2019, the Kubota Defendants removed the case to this Court,

asserting diversity jurisdiction pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. (Doc.

1.) The Kubota Defendants subsequently filed a motion (doc. 5) requesting that this

Court not remand the case back to state court, alleging that Waits had fraudulently

joined nondiverse Defendants Sanders and Martin Tractor in an effort to defeat this

Court’s subject matter jurisdiction. This Court set a briefing scheduling on the issue

of fraudulent joinder. In response, the Kubota Defendants timely filed a brief arguing

that Defendants Sanders and Martin Tractor were fraudulently joined. (Doc. 9.)

Waits timely filed his response. (Doc. 15.) Subsequently, the Kubota Defendants

filed a reply. (Doc. 19.)

      For the reasons stated below, this Court lacks subject matter jurisdiction over

this action, and therefore the Kubota Defendants’ motion (doc. 5) is due to be

DENIED, and this matter is due to be REMANDED to the Circuit Court of

Tuscaloosa County, Alabama. Further, the Motions to Dismiss filed by Defendant

Martin Tractor (doc. 14) and Defendant Sanders (doc. 20); the Motion for HIPAA

Order filed by the Kubota Defendants (doc. 24); and the Motion for Extension of




                                     Page 2 of 13
          Case 7:19-cv-01080-LSC Document 26 Filed 10/04/19 Page 3 of 13




Time (doc. 25) are due to be resolved by the state court, as this Court has no subject

matter jurisdiction over this case.

    I.      BACKGROUND1

         Waits purchased a Kubota tractor and accompanying front-end loader from

Martin Tractor for use on his personal farm. Sanders, a Martin Tractor employee,

sold the tractor to Plaintiff. The tractor did not have a FOPS. “[Waits’s] decedent,

Jared Waits, was using the tractor to move branches on [Waits’s] farm when a branch

traveled over the top of the front-end loader and struck [Waits’s] decedent in the

forehead, killing him.” (Doc. 1-1 ¶ 15.) Waits alleges that a FOPS would have

prevented the branch from striking the decedent in this manner and, therefore,

would have prevented the decedent’s death.

         When he sold Waits the tractor, Sanders allegedly “represented to [Waits]

that the subject tractor was suitable and safe to use for moving and clearing trees,

branches, and dirt, and for other forestry and land-moving types of activities.” (Doc.

1-1 ¶ 40.) Waits alleges that Sanders’s representation “was negligently made

because had Sanders exercised due care, he would have known the subject tractor

was not suitable and safe for such activities without a FOPS.” (Id. at ¶ 72). Further,




1     The following facts are taken from Plaintiff’s amended complaint (doc. 1-1), and the Court
makes no ruling on their veracity.
                                          Page 3 of 13
        Case 7:19-cv-01080-LSC Document 26 Filed 10/04/19 Page 4 of 13




Waits alleges that Martin Tractor “failed to warn, or adequately warn, ultimate users

and consumers . . . of the [tractor’s] dangers . . . when Martin Tractor was aware of

the dangers.” (Doc. 1-1 ¶ 30.) Martin Tractor allegedly “had knowledge of existing

conditions and knew that personal injury or death from objects entering the

operator’s compartment would likely or probably result from its acts and

omissions.” (Id. ¶ 35.) Martin Tractor had this knowledge “from its experience

with tractors substantially similar to the subject tractor, from its awareness of likely

work scenarios for the subject tractor, and from reports about the actual use of such

tractors in the field, and from claims and lawsuits, where in fact operators were

injured or killed.” (Id.)

       Waits sued several defendants in state court for wrongful death, including

Sanders and Martin Tractor. Waits alleges that Martin Tractor is liable (1) under

the AEMLD and (2) for negligence or wantonness. 2 Further, Waits alleges that

Sanders is liable for negligent misrepresentation, and that Martin Tractor is

vicariously liable for Sanders’s misrepresentation under the doctrine of respondeat

superior.




2     The judicially-created AEMLD “did not subsume a common-law negligence or
wantonness claim.” Wyeth, Inc. v. Weeks, 159 So. 3d 649, 656 (Ala. 2014).
                                      Page 4 of 13
          Case 7:19-cv-01080-LSC Document 26 Filed 10/04/19 Page 5 of 13




   II.      STANDARD OF REVIEW

         This Court, like all federal courts, is a court of “limited jurisdiction.”

Jackson-Platts v. Gen. Elec. Capital Corp., 727 F.3d 1127, 1134 (11th Cir. 2013). It is

authorized to hear only those cases falling within “one of three types of subject

matter jurisdiction: (1) jurisdiction under a specific statutory grant; (2) federal

question jurisdiction pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction

pursuant to 28 U.S.C. § 1332(a).” PTA-FLA, Inc. v. ZTE USA, Inc., 844 F.3d 1299,

1305 (11th Cir. 2016) (quoting Baltin v. Alaron Trading Corp., 128 F.3d 1466, 1469

(11th Cir. 1997)). A defendant may remove an action initially filed in state court to

federal court if the action is one over which the federal court has original jurisdiction.

28 U.S.C. § 1441(a). “[A] defendant seeking to remove a case to a federal court must

file in the federal forum a notice of removal ‘containing a short and plain statement

of the grounds for removal.’” Dart Cherokee Basin Operating Co., LLC v. Owens, 135

S. Ct. 547, 553 (2014) (quoting 28 U.S.C. § 1446(a)).

         To remove an action filed in state court, the defendant must file notice of

removal with the district court within 30 days of receiving a copy of the initial

pleading. 28 U.S.C. § 1446(a)–(b). Where multiple defendants are involved, “the

limitations period for removal expires upon thirty days from service on the . . . last-

served defendant.” Bailey v. Janssen Pharmaceutica, Inc., 536 F.3d 1202, 1203 (11th


                                       Page 5 of 13
        Case 7:19-cv-01080-LSC Document 26 Filed 10/04/19 Page 6 of 13




Cir. 2008). “Only state-court actions that originally could have been filed in federal

court may be removed to federal court by the defendant.” Caterpillar Inc. v.

Williams, 482 U.S. 386, 392 (1987).

      For removal to be proper, the court must have subject-matter jurisdiction over

the action. See Caterpillar Inc., 482 U.S. at 392. Because Kubota Defendants

removed this action, they have the burden of establishing that the case was properly

removed. See Wilson v. Republic Iron & Steel Co., 257 U.S. 92, 97 (1921). Any doubt

about the existence of federal jurisdiction “should be resolved in favor of remand to

state court.” City of Vestavia Hills v. Gen. Fid. Ins. Co., 676 F.3d 1310, 1313 (11th Cir.

2012) (internal citation and quotation marks omitted).

      The burden on the removing party to prove fraudulent joinder is a “heavy

one.” Stillwell v. Allstate Ins. Co., 663 F.3d 1329, 1332 (11th Cir. 2011) (per curiam)

(quoting Crowe v. Coleman, 113 F.3d 1536, 1538 (11th Cir. 1997)). “If there is even a

possibility that a state court would find that the complaint states a cause of action

against any one of the resident defendants, the federal court must find that the

joinder was proper and remand the case to the state court.” Id. at 1333 (quoting

Coker v. Amoco Oil Co., 709 F.2d 1433, 1440–41 (11th Cir. 1983), superseded by statute,

28 U.S.C. § 1441(a), on other grounds as recognized in Stillwell, 663 F.3d at 1333). The

pleading standard for surviving fraudulent joinder is “is a lax one.” Id. at 1332–33.


                                       Page 6 of 13
        Case 7:19-cv-01080-LSC Document 26 Filed 10/04/19 Page 7 of 13




Rather than the plausibility standard, which requires the complaint to “state a claim

to relief that is plausible on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 129 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)), a claim of fraudulent

joinder can be defeated by a showing that the claim has “a possibility of stating a

valid cause of action,” Stillwell, 663 F.3d at 1333 (quoting Triggs v. John Crump

Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998)). When assessing possibility, the

Eleventh Circuit has stated that “[i]n considering possible state law claims, possible

must mean more than such a possibility that a designated residence can be hit by a

meteor tonight. That is possible. Surely, as in other instances, reason and common

sense have some role.” Legg v. Wyeth, 428 F.3d 1317, 1325 n.5 (11th Cir. 2005)

(internal citations omitted). In other words, “[t]he potential for legal liability ‘must

be reasonable, not merely theoretical.’” Id. (quoting Great Plains Tr. Co. v. Morgan

Stanley Dean Witter & Co., 313 F.3d 305, 312 (5th Cir. 2002)). Further, any

ambiguities in the state substantive law must be resolved in the plaintiff’s favor.

Stillwell, 663 F.3d at 1333.

      To determine whether the claim possibly states a valid cause of action, the

court must look to the pleading standards of the state court rather than federal court.

Id. at 1334. The Supreme Court of Alabama has stated that “a Rule 12(b)(6)

dismissal is proper only when it appears beyond doubt that the plaintiff can prove no


                                      Page 7 of 13
          Case 7:19-cv-01080-LSC Document 26 Filed 10/04/19 Page 8 of 13




set of facts in support of the claim that would entitle the plaintiff to relief.” Haywood

v. Alexander, 121 So. 3d 972, 974–75 (Ala. 2013) (quoting Nance v. Matthews, 662 So.

2d 297, 299 (Ala. 1993)).

   III.    DISCUSSION

      At issue is whether Defendants Martin Tractor and Sanders were fraudulently

joined in this action due to their status as innocent sellers under Ala. Code § 6-5-521,

which would immunize them from Waits’s negligence and AEMLD claims. Waits

contends that Martin Tractor and Sanders were not fraudulently joined because the

claims arise out of their “independent acts,” which the statute explicitly excludes

from innocent seller immunity. See Ala. Code § 6-5-521(b)(4). The Kubota

Defendants counter that the claims against Martin Tractor and Sanders are covered

by the innocent seller statute; therefore, those claims and Defendants should be

dismissed from the case, preserving federal diversity jurisdiction. (Doc. 9 at 7–9.)

They submit an affidavit from Sanders, who states that he was not “aware of any

specific safety issues related to” the subject tractor. (Doc. 9-1 ¶ 14.) The Kubota

Defendants further argue that because Martin Tractor and Sanders did not have

“any involvement in the manufacturing or design of the tractor at issue,” they are

immune from liability. (Doc. 9 at 7.) This analysis is incomplete, however, because




                                       Page 8 of 13
         Case 7:19-cv-01080-LSC Document 26 Filed 10/04/19 Page 9 of 13




it ignores the “independent acts” for which sellers and their representatives may

still be liable.

       Alabama’s “innocent seller” statute protects “distributors who are merely

conduits of a product” by affording them immunity from suit. Ala. Code § 6-5-

521(b). However, the statute does not protect distributors from “independent acts

unrelated to the product design or manufacture, such as independent acts of

negligence, wantonness, warranty violations, or fraud.” Id. In short, the statute

immunizes innocent sellers from strict liability, but not from their independent torts

or breaches of warranty. Under Alabama law, then, to prove fraudulent joinder, it

must “appear[] beyond doubt that the plaintiff can prove no set of facts in support

of the claim,” Haywood, 121 So. 3d at 974–75, that the diversity-destroying

defendants engaged in “independent acts” that might subject them to liability, Ala.

Code § 6-5-521.

       Since the innocent seller statute was implemented in 2011, Alabama courts

have not weighed in on what “independent acts” fall outside the protection afforded

by § 6-5-521(b). In Barnes v. General Motors, LLC, however, the Northern District

of Alabama considered a similar situation in which an Alabama plaintiff brought a

products liability suit against a group of defendants, including Alabama dealerships

that sold a car from which the airbags had been removed, resulting in the driver’s


                                     Page 9 of 13
       Case 7:19-cv-01080-LSC Document 26 Filed 10/04/19 Page 10 of 13




death. No. 2:14-CV-00719-AKK, 2014 WL 2999188, at *1 (N.D. Ala. July 1, 2014).

While this Court is certainly not bound by Barnes, its analysis is helpful. In Barnes,

the removing defendants argued that the dealerships were fraudulently joined

because they were immune from liability under the innocent seller statute. Id. at *3.

The court held that the removing defendants had failed to meet the “heavy burden”

required to establish fraudulent joinder. Id. at *6. The court explained that the

plaintiff’s claims were not simply that the dealerships “unknowingly [sold] [a car]

that later prove[d] to be defective.” Id. at *5. Rather, the plaintiff claimed that the

dealerships sold a car they knew was dangerous, and they failed to warn the decedent

of those dangers. Id. at *3–5. The court further stated, “[I]t is plausible that the

drafters of legislation entitled the Innocent Sellers Act did not intend for it to

immunize sellers who deliberately choose to sell dangerous products to unwary

customers.” Id. at *5.

      In his amended complaint, Waits alleges that Martin Tractor “failed to warn,

or adequately warn, ultimate users and consumers . . . of the [tractor’s] dangers


[from not having a FOPS] . . . when Martin Tractor was aware of the dangers.”

(Doc. 1-1 ¶ 30.) Martin Tractor allegedly “knew that personal injury or death from

objects entering the operator’s compartment would likely or probably result from its

acts and omissions.” (Id. ¶ 35.) Martin Tractor had this knowledge from its
                                     Page 10 of 13
        Case 7:19-cv-01080-LSC Document 26 Filed 10/04/19 Page 11 of 13




experience with similar tractors. (See id.) Further, Waits alleges that Sanders

“represented to [him] that the subject tractor was suitable and safe for moving and

clearing trees,” (id. at ¶ 40), and that “[t]his representation was negligently made

because had Sanders exercised due care, he would have known the subject tractor

was not suitable and safe for such activities without a FOPS,” (id. at ¶ 72).

       Like the plaintiff in Barnes, Waits does not merely claim that Martin Tractor

and Sanders unknowingly sold a product that later proved to be defective. Rather,

Waits alleges that Martin Tractor and Sanders knew or should have known that the

tractor was dangerous, and that they sold the tractor without warning of those

dangers or negligently misrepresented the tractor as safe. (Id. at ¶¶ 40, 72.) In his

affidavit (doc. 9-1), Sanders does not deny making the representation, nor does he

state that he exercised due care. He does state that he was not “aware of any specific

safety issues related to” the subject tractor (doc. 9-1 ¶ 14), but “that is not the same

thing as exercising due care before making a representation,” (doc. 15 at 9). Further,

Alabama courts have not spoken to the meaning of “independent acts” within the

innocent seller statute, and this Court must resolve this ambiguity in the state

substantive law in Waits’s favor. See Stillwell, 663 F.3d at 1333. 3


3      The Kubota Defendants argue that Waits’s negligent misrepresentation claim fails as a
matter of law because it is a fraud claim that did not survive the decedent’s death. (See Doc. 9 at
7.) But here, Waits claims that the alleged fraud caused the decedent’s death, placing it squarely
within Alabama’s wrongful death statute. See Ala. Code § 6-5-410(a) (“A personal representative
                                          Page 11 of 13
          Case 7:19-cv-01080-LSC Document 26 Filed 10/04/19 Page 12 of 13




       The Kubota Defendants in this case have failed to carry the “heavy burden”

to establish fraudulent joinder. Id. at *6. Given the potential liability of Martin

Tractor and Sanders for “independent acts” from which they are not immune under

the innocent seller statute, Waits’s claims have a reasonable possibility of stating a

claim under Alabama law. See Stillwell, 663 F.3d at 1333; Legg, 428 F.3d at 1325 n.5.

This possibility is enough to clear the low bar for surviving a claim of fraudulent

joinder.4

    IV.     CONCLUSION

       For the reasons stated above, this Court lacks subject matter jurisdiction over

this case. Therefore, the Kubota Defendants’ motion (doc. 5) is DENIED, and this

case is due to be remanded to the Circuit Court of Tuscaloosa County, Alabama.

Additionally, the Motions to Dismiss filed by Defendant Martin Tractor (doc. 14)

and Defendant Sanders (doc. 20); the Motion for HIPAA Order filed by the Kubota

Defendants (doc. 24); and the parties’ Motion for Extension of Time (doc. 25) are




may commence an action . . . for the wrongful act, omission, or negligence of any person, persons,
or corporation, his or her or their servants or agents, whereby the death of the testator or intestate
was caused, provided the testator or intestate could have commenced an action for the wrongful
act, omission, or negligence if it had not caused death.”).

4      The Kubota Defendants also argue that Waits failed to create an issue of fact to support his
wantonness claim against Martin Tractor. Because Waits’s claims of negligence or negligent
misrepresentation possibly state a cause of action under Alabama law, this Court need not expound
upon the wantonness claim.
                                            Page 12 of 13
       Case 7:19-cv-01080-LSC Document 26 Filed 10/04/19 Page 13 of 13




due to be resolved by the state court, as this Court has no subject matter jurisdiction

over this case.

      A separate Order consistent with this opinion will be entered

contemporaneously herewith.

      DONE and ORDERED on October 4, 2019.



                                               _____________________________
                                                      L. Scott Coogler
                                                 United States District Judge
                                                                                  199335




                                     Page 13 of 13
